UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6512


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY DAVIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-01092-HMH; 6:08-cv-70123-HMH)


Submitted:    June 18, 2009                  Decided:   July 2, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, PC, Decatur,
Georgia, for Appellant.    Robert Frank Daley, Jr., Assistant
United   States  Attorney,  Columbia,  South   Carolina,  Leesa
Washington, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry Davis seeks to appeal the district court’s order

denying    relief          on    his    28    U.S.C.A.          § 2255    (West    Supp.        2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a        certificate         of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).                   A certificate of appealability will not

issue     absent       “a       substantial          showing       of     the     denial    of     a

constitutional         right.”              28     U.S.C.       § 2253(c)(2)       (2006).          A

prisoner        satisfies          this          standard        by      demonstrating           that

reasonable       jurists          would       find       that    any     assessment        of     the

constitutional         claims          by    the    district       court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Davis has

not     made     the   requisite             showing.            Accordingly,       we     deny     a

certificate       of       appealability            and     dismiss       the     appeal.          We

dispense        with    oral        argument         because       the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED



                                                    2